DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 
Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
1) Claims 30-44 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds (US 5,015,628, Reynolds I) in view of Reynolds (US 5,227,154, Reynolds II).
Reynolds I discloses anticariogenic phosphopeptides in oral care compositions. The use of the compositions is for the dental treatment of cavities. There appears to be evidence of remineralization of incipient lesions which are considered to be a pre-cavity condition. However, there is also evidence to indicate that application of compositions in accordance with this invention to the surfaces of actual cavities and to surfaces of teeth produced by removal of decay material from actual cavities or by fracture is beneficial. The compositions may also comprise calcium phosphate. The active peptides can sequester calcium phosphate and other salts of divalent metal ions. One mole of T1 binds 16 mole of CaHPO.sub.4 such that a 10 mg/ml solution of T1 at pH 7.0 can solubilize 60 mM CaHPO.sub.4 producing a metastable supersaturated solution with respect to calcium phosphate species. Fluoride plus phosphopeptide T1 gave a combined reduction in hydroxyapatite dissolution (40% reduction). The phosphopeptide T1 caused a 50% greater retention of fluoride in the hydroxyapatite column. A calcium phosphate-phosphopeptide complex was added to a toothpaste along with stannous fluoride (Example 11) and sodium fluoride (EXAMPLE 10). This would cause a stannous-phosphate-phosphopeptide complex. The pH of the compositions are maintained at 8.0 by the addition of NaOH (sodium hydroxide) (col. 4, lines 

Reynolds II disclosed methods of inhibiting dental calculus by applying and oral compositions comprising phosphopeptides. CPP stabilize calcium phosphate, specifically they bind to spontaneously forming clusters of amorphous calcium phosphate and retard or prevent phase transition into the crystalline forms, in particular, hydroxyapatite. Further, CPP bind to crystalline phases of calcium phosphate and retard or prevent crystal growth. The compositions may comprise pH adjusting agent and urea (col. 5, lines 62-67).
It would have been obvious to one of ordinary skill in the art prior to filing the instant application to have used an amorphous calcium phosphate in the compositions used in the method of Reynolds I motivated by the desire to use a calcium phosphate that spontaneously forms clusters and retard or prevent phase transition into the crystalline form of hydroxyapatite.
In regard to the moles, the stannous and phosphopeptide are result effective variables. It would have been in the relative skill of one of ordinary skill in the art prior to filing the instant application to have adjusted the amount of stannous and phosphopeptide to obtain the desired therapeutic effect.  

2)  Claims 30-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds (US 5,015,628, Reynolds I) in view of Reynolds (US 6,780,844, Reynolds III).
Reynolds I discloses anticariogenic phosphopeptides in oral care compositions. The use of the compositions is for the dental treatment of cavities. There appears to be 
Reynolds I differs from the instant claims insofar as it does not disclose the calcium phosphate-phosphopeptide is amorphous.
Reynolds III discloses Phosphopeptides containing the Ser(P) cluster sequence motif Ser(P)-Ser(P)-Ser(P)-Glu-Glu- can stabilize their own weight in amorphous calcium phosphate (ACP) and amorphous calcium fluoride phosphate (ACFP). The amorphous phases stabilized by the phosphopeptides are an excellent delivery vehicle to co-localize calcium, fluoride, and phosphate ions at the tooth surface in a slow-
It would have been obvious to one of ordinary skill in the art prior to filing the instant application to have used an amorphous calcium phosphate in the compositions used in the methods of Reynolds I motivated by the desire to use a calcium phosphate that enters plaque, thereby depressing enamel demineralization and enhancing remineralization. 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 
In regard to the moles, the stannous and phosphopeptide are result effective variables. It would have been in the relative skill of one of ordinary skill in the art to have adjusted the amount of stannous and phosphopeptide to obtain the desired therapeutic effect.  

Obvious-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 30-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,912,722. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar both sets of claims recite stannous-associated phosphopeptide-stabilized amorphous calcium phosphate. The instant claims differ from the patented claims insofar as the patented claims also recite .

Claims 30-49 are rejected. 
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071. The examiner can normally be reached Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/LEZAH ROBERTS/           Primary Examiner, Art Unit 1612